Under the Act of the Thirty-fifth Legislature establishing a Commission of Appeals, this cause was heretofore referred to section B of the Commission by the Supreme Court. It has been duly heard and considered by the Commission. Its report and conclusions upon the case *Page 256 
embodied in a written opinion by Presiding Judge Montgomery, together with the record, have been fully examined by us and the judgment recommended by the Commission has our approval. The cause will be disposed of accordingly.
We take this occasion to announce that in causes referred to the Commission of Appeals our approval of the judgment recommended by the Commission is to be understood as having no further effect than to simply adopt the view of the Commission as to the determination to be made of the cause. It is not to be construed as an approval by the Supreme Court of the opinion of the Commission in the particular case, or the reasons given in the Commission's opinion for its conclusion.
We have adopted this course in the interest of a prompt disposition of the court's docket. The Act does not in our opinion require the Supreme Court's approval of the Commission's opinion in causes referred to it and in which the judgment as recommended by the Commission is adopted by the court. The approval by the court of the Commission's opinions, in addition to the judgments recommended by it, would impose an extra duty upon the court and require a large part of its time. Under existing conditions, the proper dispatch of the court's business forbids our exercising a province in these cases not required by the Act.
In accordance with the report of the Commission, the judgment of the honorable Court of Civil Appeals in this cause is reversed and the cause is remanded to that court for disposition upon its merits.
Reversed and remanded.